Case: 15-10305       Document: 00513258583         Page: 1     Date Filed: 11/04/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                   FILED
                                                                             November 4, 2015
                                     No. 15-10305
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JASON RANDEL MCGEE, also known as Too Tall,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:13-CR-75-1


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       In 2007, Jason Randel McGee pleaded guilty to aiding and abetting the
distribution of, and possession with intent to distribute, methamphetamine, in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(c), and 18 U.S.C. § 2. He was
sentenced to 12-months’ imprisonment and three-years’ supervised release for
each count. In 2015, following the second revocation of his supervised release,
the district court sentenced McGee to an above-Guidelines sentence of 24-


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-10305     Document: 00513258583      Page: 2    Date Filed: 11/04/2015


                                  No. 15-10305

months’ imprisonment. McGee challenges his sentence, contending the court
erred by inadequately explaining the reasons for the upward variance.
      Post-Booker, the Guidelines are advisory only, and a properly preserved
objection to an ultimate sentence is reviewed for reasonableness.           Gall v.
United States, 552 U.S. 38, 51 (2007). Booker, however, concerned a Guidelines
sentence imposed pursuant to a conviction, not a violation of supervised
release.   United States v. Miller, 634 F.3d 841, 842–43 (5th Cir. 2011).
Therefore, even post-Booker, revocation sentences are reviewed under the
plainly-unreasonable standard of 18 U.S.C. § 3742(a)(4). Id. at 843. As McGee
concedes, he did not raise this issue in district court; therefore, review is only
for plain error. United States v. Whitelaw, 580 F.3d 256, 259–60 (5th Cir.
2009). Under this standard, McGee must show a forfeited plain (clear or
obvious) error that affected his substantial rights. E.g., Puckett v. United
States, 556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct
the error, but should do so only if it seriously affects the fairness, integrity, or
public reputation of the proceedings. Id.
      McGee has not shown the requisite “clear” or “obvious” error. The court
stated it imposed a 24-month sentence due to the need for deterrence and
protection. It was proper for the court to consider these factors. See 18 U.S.C.
§ 3583(e); 18 U.S.C. § 3553(a)(2)(B),(C). Nothing in the record suggests McGee
would have received a different sentence had the court provided more reasons
for its choice. See United States v. Davis, 602 F.3d 643, 647 (5th Cir. 2010).
Finally, McGee’s collateral assertion that the record does not permit
meaningful appellate review is unavailing.
      AFFIRMED.




                                         2